Citation Nr: 0304891	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  97-33 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUE

Entitlement to a compensable rating for a small, sliding 
hiatal hernia.  


(The issue of entitlement to service connection for 
compensation purposes for dental erosion, gingivitis, or 
periodontal disease will be the subject of a later decision 
of the Board.)




ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from February 1970 to February 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  February 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that granted service 
connection for a small, sliding hiatal hernia and assigned a 
noncompensable rating.  

The issue of the veteran's entitlement to service connection 
for compensation purposes for dental erosion, gingivitis, or 
periodontal disease will be the subject of a later decision 
of the Board, following additional evidentiary development, 
pursuant to 38 C.F.R. § 19.9 (2002).  

The Board notes that, although the veteran disagreed with the 
RO's February 1998 denial of service connection for right 
heel pain and a statement of the case was mailed to him in 
October 2000, the record does not reflect that he perfected 
his appeal of that issue by submitting a substantive appeal.  
Therefore, that issue is not before the Board at this time.  


FINDING OF FACT

The medical evidence shows that the veteran's small, sliding 
hiatal hernia has been manifested only by regurgitation since 
his retirement from service.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for a small, 
sliding hiatal hernia are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.1, 4.10, and 4.114, 
Code 7346 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
February 1997 rating decision, September 1997 statement of 
the case, and January 2001 supplemental statement of the 
case, the veteran was apprised of the applicable law and 
regulations and given notice as to the evidence needed to 
substantiate his claims.  In addition, by letter dated in 
March 2001, the RO explained the provisions of the VCAA, gave 
additional notice of the evidence needed to substantiate the 
claim on appeal, and asked the veteran to submit or authorize 
the RO to obtain additional relevant evidence.  The January 
2001 supplemental statement of the case indicated that, in 
order to warrant a compensable evaluation for the service-
connected hiatal hernia, the evidence must show that the 
veteran has at least two of the listed manifestations due to 
his service-connected hiatal hernia.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and non-VA medical records, and relevant VA examinations.  
Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, pursuant 
to the Board's November 1998 Remand, a gastrointestinal 
examination was obtained and the VCAA requirement is 
satisfied.  As discussed in detail below, the Board finds 
that the evidence in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for residuals of the veteran's hiatal hernia.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) noted the distinction 
between a claim for an increased rating for a service-
connected disability and an appeal from the initial rating 
assigned for a disability upon service connection.  The Board 
will evaluate the level of impairment due to the disability 
throughout the entire period, considering the possibility of 
staged ratings, as provided by the Court in Fenderson.  

For a hiatal hernia with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia, 
or other symptom combinations productive of severe impairment 
of health, a 60 percent rating is to be assigned.  A 
30 percent evaluation is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  With 
two or more of the symptoms for a 30 percent rating of less 
severity, a 10 percent evaluation is appropriate.  Code 7346.  

Another regulatory provision states that in every instance 
where the minimum schedular evaluation requires residuals and 
the schedule does not provide a zero percent evaluation, a 
zero percent evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2002).  

On VA compensation examination in September 1996, the veteran 
stated that he had had GI distress off and on for years.  
Otherwise, he had no complaints.  Upper gastrointestinal x-
rays reportedly showed no evidence of reflux.  

An August 1996 service department outpatient report shows a 
diagnosis of gastroesophageal reflux and indicates that the 
veteran was taking Zantac and expressed no complaints.  
Another service department report dated in August 1997 also 
notes that he was taking Zantac, but does not contain any 
pertinent complaints or abnormal clinical findings regarding 
his hiatal hernia.  

A VA compensation examination was conducted in December 2000.  
The veteran reported that he had been bothered by 
regurgitation and heartburn since he was in his 20s in 
service.  The veteran described a number of modifications 
that he had made to his diet to avoid those problems.  He 
denied experiencing any malnutrition or anemia as a result of 
the condition.  The examiner noted that the veteran stated 
that he after almost every meal.  So long as he continued to 
take Prevacid, he would have no pain, but without it, he 
would have daily substernal discomfort, for which he used to 
take antacids.  

Although the veteran clearly was bothered by epigastric or 
substernal pain or heartburn due to his hiatal hernia during 
service, the record shows that medication has alleviated that 
symptom since his retirement from service.  The only 
manifestation of the hiatal hernia that has been reported 
since the veteran's separation from service has been 
regurgitation.  Lacking more than one of the manifestations 
listed in Code 7346 for a 30 percent rating, the criteria for 
a 10 percent evaluation for hiatal hernia are not met.  

Because the rating schedule does not provide for a zero 
percent rating for the disability, and because the criteria 
for a 10 percent evaluation are not met, the Board finds that 
the evidence warrants no more than a zero percent rating for 
the veteran's service-connected hiatal hernia.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has ever been hospitalized for treatment of 
his sliding hiatal hernia.  Neither does the record reflect 
marked interference with employment.  He has submitted no 
evidence of excessive time off from work due to the 
disability or of concessions made by his employer because of 
his hiatal hernia.  There simply is no evidence of any 
unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

A compensable rating for a small, sliding hiatal hernia is 
denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

